DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/614931 filed on 11/19/2019.
Claims 1-16 have been examined and are pending in this application.
Receipt of the preliminary amendments filed on 11/19/2019 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/GB2018/051410, filed on 05/31/2018.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/20/2020, 01/18/2021, and 11/16/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1-16 are objected to because of the following informalities:
Regarding claims 1 and 9; for better clarity, it's suggested that numbers within parentheses be removed. Appropriate corrections are required. 

Regarding claim 9; for better clarity, the Examiner suggests the following correction:
Replacement of “apparatus for obtaining ...” with “first apparatus for obtaining ...”
Replacement of “apparatus for receiving ...” with “second apparatus for receiving ...” and
Replacement of “apparatus for transmitting ...” with “first apparatus for transmitting ...” Appropriate correction is required.

Regarding claims 2-8 and 10-16; claims 2-8 and 10-16 recite the limitation “A method [or network communications apparatus] according to claim …” It is suggested that the aforementioned limitation be further amended to “The method [or network communications apparatus] according to claim …” (emphasis added). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 9-12 and 16 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a
rebuttable presumption that the claim limitation is to be treated in accordance with 35

limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, is rebutted when the claim limitation recites sufficient structure, material, or
acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus for obtaining,” “apparatus for receiving,” “apparatus for transmitting,” “client device is arranged to transmit,” “server apparatus is arranged to connect,” “server apparatus is arranged to [] transmit,” and “client device is arranged to receive,” recited in claims 9-12, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bryksa et al. (“Bryksa,” US 2017/0164196), published on June 8, 2017, in view of Hoggan (US 2015/0264051), published on September 17, 2015.

Regarding claim 1: Bryksa discloses a method for authenticating a client device in a communications network, including:
obtaining network access credentials (32) for the client device from an authentication server apparatus for a communications network (Bryksa: ¶0046 The RADIUS server 122 stores valid access credentials in a credential database 123 and is queried by access points (APs) 132 at the hotspot when authenticating received access credentials from client devices 130 requesting association with the hotel's secure wireless network 142.; ¶0089 the RADIUS server 122 acts as an authentication server); and
displaying on the client device a user interface arranged for receiving a user input command to connect the client device to the communications network (Bryksa: ¶0061 display a predetermined login portal 125 of the hotel as provided by the web server 124; ¶0063 where the hotspot is provided at a hotel, the login portal 125 requires the user of the client device 130 to enter their last name and room number for guest authentication purposes; ¶0071 FIG. 3 illustrates a UI screen 300 generated by the login portal 123 to transmit the user-specific access credential 302 to the client device 130).
Bryksa does not explicitly disclose receiving the user input command (33) at the client device and in response thereto disassociating the client device from the network and transmitting the network access credentials (38, 39) for the client device to the authentication server apparatus which is responsive thereto to transmit to the client device an access accept message (39, 40).
However Hoggan discloses receiving the user input command (33) at the client device and in response thereto disassociating the client device from the network (Hoggan: ¶0034 after the subscriber selects OSU the Wi-Fi device connects to the OSU server using HTTPS (TLS); and subscriber being authenticated, [...] the Wi-Fi device disconnecting from the OSU SSID and automatically connects to the main secure SSID of the AP using the credentials and other data it received from the provisioning server); and
transmitting the network access credentials (38, 39) for the client device to the authentication server apparatus which is responsive thereto to transmit to the client device an access accept message (39, 40) (Hoggan: ¶0031 the device may be configured to transmit the credential previously provided by the OSU within the EAP-TLS messaging. The AAA server may compare the received credential with the identifier added by the access point to determine whether any corresponding entry has been created in the relational database, e.g., whether one of the AAA identifiers matches with the identifier included within the EAP-TLS messaging and/or whether one of the credentials in the database matches with the credential included within the EAPTLS messaging. In the event a match occurs, the AAA server may generate a corresponding authentication in Block 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoggan with the system and method of Bryksa to include transmitting the network access credentials for the client device to the authentication server apparatus which is responsive thereto to transmit to the client device an access accept message to provide user with a means for provisioning wireless devices with capabilities sufficient to facilitate automated connection to an access point and/or authenticating wireless devices to an access point for the purposes of establishing access privileges (Hoggan: ¶0002).

Regarding claim 2: Bryksa in view of Hoggan discloses a method according to claim 1.
Bryksa further discloses wherein the obtaining network access credentials includes: providing to the client device temporary network access credentials associated with the communications network (Bryksa: ¶0054 the login portal 125 then generates a user-specific access credential [temporary network access credentials] that is passed to the RADIUS server 122 for storage as a valid access credential in the credential database 123 [...] the user-specific access credential is a unique username/password combination that is personalized for the specific guest identified by the login process. The login portal 125 further transmits the user-specific access credential to the user via the encrypted connection (e.g., HTTPS); ¶0066 the access credential should be temporally unique to the user); 
transmitting by the client device the temporary network access credentials to the authentication server apparatus (Bryksa: ¶0055 the user utilizes the user-specific access credential received from the login portal 125 and this username/password entered by the user for authentication is received by the APs 132); 
in response to receipt of the temporary network access credentials by the authentication server apparatus, connecting the client device to a segregated part of the communications network for encrypted communications therewith (Bryksa: ¶0055 the Aps 132 query the credential database 123 and verify that the received username/password from the client device 130 correspond to a valid access credential in the credential database 123. When it does, the APs 132 allow the client device to associate with the secure wireless network 142 [segregated part of the communication network], and the user can thereafter securely browse websites on the Internet 102 over the hotel's secure wireless network 142); 
transmitting user registration data from the client device to the segregated part of the communications network by said encrypted communications (Bryksa: ¶0051 the secure wireless network 142 employs network-level encryption and requires a received access credential from the client device 130 to match a valid access credential stored in the credential database 123 before allowing that client device 130 to associate with the secure wireless network 142; ¶0058 user-specific access credential [...] is encrypted when transmitted via the HTTPS connection established between the client device 130 and the login portal 125); 
subsequently receiving said network access credentials from the authentication server apparatus by said encrypted communications (Bryksa: ¶0051 configuring the APs 132 to setup a second SSID that employs WPA and/or WPA2 "Enterprise Mode" security and performs user authentication by querying the IP address and particular port of the access controller 104 utilized by the RADIUS server 122 following the above referenced IEEE 802. 1X standard; ¶0056 the user is automatically provided with a user-specific access credential via an encrypted communication channel such as an HTTPS connection established with the hotspot's login portal 125 over an open wireless network 140).

Regarding claim 3: Bryksa in view of Hoggan discloses a method according to claim 2.
Bryksa further discloses wherein, in response to receipt of the temporary network access credentials by the authentication server apparatus; receiving at the client device replacement network access credentials transmitted from the authentication server apparatus permitting said connecting the client device to the segregated part of the communications network (Bryksa: ¶0054 the login portal 125 further transmits the user-specific access credential [temporary network access credentials] to the user via the encrypted connection (e.g., HTTPS) and instructs the user to switch their client device 130 over to the SSID of the hotel's secure wireless network 142 [segregated part of the communications network]; ¶0055 when the user switches to the SSID of the secure wireless network 142, they are prompted to enter a username/password during the authentication process with the APs 132 of the secure wireless network 142).

Regarding claim 4: Bryksa in view of Hoggan discloses a method according to claim 3.
Bryksa further discloses wherein in response to receipt of the temporary network access credentials by the authentication server apparatus: by encrypted transmission from the client device, transmitting the replacement network access credentials to the authentication server apparatus, therewith to connect said client device to the segregated part of the communications network (Bryksa: ¶0055 the user utilizes the user-specific access credential received from the login portal 125 and this username/password entered by the user for authentication is received by the APs 132. The Aps 132 query the credential database 123 and verify that the received username/password from the client device 130 correspond to a valid access credential in the credential database 123. When it does, the APs 132 allow the client device to associate with the secure wireless network 142).

Regarding claim 5: Bryksa in view of Hoggan discloses a method according to claim 1.
Bryksa further discloses wherein the transmitting of the network access credentials includes transmitting from the client apparatus a request to reconnect to the communications network from which the client apparatus had been disassociated by said disassociating the client device from the network (Bryksa: ¶0110 if the user of a client device 130 that is disconnected from the secure wireless network at this step needs to regain secure access to the hotspot, they must switch their client device 130 to associate with the SSID of the hotspot's open wireless network 140 and perform the login process at the login portal 125 over the open wireless network 140 [...] and may involve the determination of a new user-specific access credential or may involve re-activating (i.e., storing as a valid access credential in the credential database 123) the same user-specific access credential that was previously associated with the user).

Regarding claim 6: Bryksa in view of Hoggan discloses a method according to claim 2.
Bryksa further discloses wherein the disassociating the client device from the network includes disconnecting the client device from the segregated part of the communications network (Bryksa: ¶0106 at step 708, the login portal 125 sends command(s) to one or more of the APs 132 at the hotspot to disconnect the client device(s) 130 associated with the expired access credential 302 from the secure wireless network 142).

Regarding claim 7: Bryksa in view of Hoggan discloses a method according to claim 5.
Bryksa further discloses in which said request to reconnect is made to the apparatus having the same service set identification (SSID) as the apparatus from which the client apparatus had been dissociated by said disassociating the client device from the network.  (Bryksa: ¶0110 if the user of a client device 130 that is disconnected from the secure wireless network at this step needs to regain secure access to the hotspot, they must switch their client device 130 to associate with the SSID of the hotspot's open wireless network 140 and perform the login process at the login portal 125 over the open wireless network 140).

Regarding claim 8: Bryksa in view of Hoggan discloses a method according to claim 3.
Bryksa further discloses in which said receiving of the replacement network access credentials includes receiving a username and/or a password and/or network access permissions/restrictions for accessing the communications network (Bryksa: ¶0054 the login portal 125 then generates a user-specific access credential that is passed to the RADIUS server 122 for storage as a valid access credential in the credential database 123 [...] the user-specific access credential is a unique username/password combination that is personalized for the specific guest identified by the login process).

Regarding claim 9: Bryksa discloses a network communications apparatus for authenticating a client device (20) in a communications network, including:
apparatus (23) for obtaining network access credentials for the client device from an authentication server apparatus (21) for a communications network (Bryksa: ¶0046 the RADIUS server 122 stores valid access credentials in a credential database 123 and is queried by access points (APs) 132 at the hotspot when authenticating received access credentials from client devices 130 requesting association with the hotel's secure wireless network 142.; ¶0089 the RADIUS server 122 acts as an authentication server); and
a display on the client device for displaying a user interface arranged for receiving a user input command to connect the client device to the communications network (Bryksa: ¶0061 display a predetermined login portal 125 of the hotel as provided by the web server 124; ¶0063 where the hotspot is provided at a hotel, the login portal 125 requires the user of the client device 130 to enter their last name and room number for guest authentication purposes; ¶0071 FIG. 3 illustrates a UI screen 300 generated by the login portal 123 to transmit the user-specific access credential 302 to the client device 130).
Bryksa does not explicitly disclose apparatus (24) for receiving the user input command at the client device and in response thereto disassociating the client device from the network; apparatus (23) for transmitting the network access credentials for the client device to the authentication server apparatus which is responsive thereto to transmit to the client device an access accept message.
However Hoggan discloses apparatus (24) for receiving the user input command at the client device and in response thereto disassociating the client device from the network (Hoggan: ¶0034 after the subscriber selects OSU the Wi-Fi device connects to the OSU server using HTTPS (TLS); and subscriber being authenticated, [...] the Wi-Fi device disconnecting from the OSU SSID and automatically connects to the main secure SSID of the AP using the credentials and other data it received from the provisioning server); and
apparatus (23) for transmitting the network access credentials for the client device to the authentication server apparatus which is responsive thereto to transmit to the client device an access accept message (Hoggan: ¶0031 the device may be configured to transmit the credential previously provided by the OSU within the EAP-TLS messaging. The AAA server may compare the received credential with the identifier added by the access point to determine whether any corresponding entry has been created in the relational database, e.g., whether one of the AAA identifiers matches with the identifier included within the EAP-TLS messaging and/or whether one of the credentials in the database matches with the credential included within the EAPTLS messaging. In the event a match occurs, the AAA server may generate a corresponding authentication in Block 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hoggan with the system and method of Bryksa to include transmitting the network access credentials for the client device to the authentication server apparatus which is responsive thereto to transmit to the client device an access accept message to provide user with a means for provisioning wireless devices with capabilities sufficient to facilitate automated connection to an access point and/or authenticating wireless devices to an access point for the purposes of establishing access privileges (Hoggan: ¶0002).

Regarding claim 10: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 9.
 Bryksa further discloses wherein the apparatus for obtaining network access credentials includes apparatus for providing to the client device temporary network access credentials associated with the communications network (Bryksa: ¶0054 the login portal 125 then generates a user-specific access credential [temporary network access credentials] that is passed to the RADIUS server 122 for storage as a valid access credential in the credential database 123 [...] the user-specific access credential is a unique username/password combination that is personalized for the specific guest identified by the login process. The login portal 125 further transmits the user-specific access credential to the user via the encrypted connection (e.g., HTTPS); ¶0066 the access credential should be temporally unique to the user);
the client device is arranged to transmit the temporary network access credentials to the authentication server apparatus (Bryksa: ¶0055 the user utilizes the user-specific access credential received from the login portal 125 and this username/password entered by the user for authentication is received by the APs 132);
in response to receipt of the temporary network access credentials the authentication server apparatus is arranged to connect the client device to a segregated part of the communications network for encrypted communications therewith (Bryksa: ¶0055 the Aps 132 query the credential database 123 and verify that the received username/password from the client device 130 correspond to a valid access credential in the credential database 123. When it does, the APs 132 allow the client device to associate with the secure wireless network 142 [segregated part of the communication network], and the user can thereafter securely browse websites on the Internet 102 over the hotel's secure wireless network 142);
the client device is arranged to transmit user registration data to the segregated part of the communications network by said encrypted communications (Bryksa: ¶0051 the secure wireless network 142 employs network-level encryption and requires a received access credential from the client device 130 to match a valid access credential stored in the credential database 123 before allowing that client device 130 to associate with the secure wireless network 142; ¶0058 user-specific access credential [...] is encrypted when transmitted via the HTTPS connection established between the client device 130 and the login portal 125);
the authentication server apparatus is arranged to subsequently transmit said network access credentials to the client device by said encrypted communications (Bryksa: ¶0051 configuring the APs 132 to setup a second SSID that employs WPA and/or WPA2 "Enterprise Mode" security and performs user authentication by querying the IP address and particular port of the access controller 104 utilized by the RADIUS server 122 following the above referenced IEEE 802. 1X standard; ¶0056 the user is automatically provided with a user-specific access credential via an encrypted communication channel such as an HTTPS connection established with the hotspot's login portal 125 over an open wireless network 140).

Regarding claim 11: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 10.
 Bryksa further discloses wherein, in response to receipt of the temporary network access credentials by the authentication server apparatus;
the authentication server apparatus is arranged to transmit to the client device replacement network access credentials permitting said connecting the client device to the segregated part of the communications network (Bryksa: ¶0055 the user utilizes the user-specific access credential received from the login portal 125 and this username/password entered by the user for authentication is received by the APs 132. The Aps 132 query the credential database 123 and verify that the received username/password from the client device 130 correspond to a valid access credential in the credential database 123. When it does, the APs 132 allow the client device to associate with the secure wireless network 142).

Regarding claim 12: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 11.
 Bryksa further discloses wherein in response to receipt of the temporary network access credentials by the authentication server apparatus, the client device is arranged by encrypted transmission to transmit the -6-Application No. Filed HerewithArt Unit Unknownreplacement network access credentials to the authentication server apparatus, therewith to connect said client device to the segregated part of the communications network (Bryksa: ¶0055 the user utilizes the user-specific access credential received from the login portal 125 and this username/password entered by the user for authentication is received by the APs 132. The Aps 132 query the credential database 123 and verify that the received username/password from the client device 130 correspond to a valid access credential in the credential database 123. When it does, the APs 132 allow the client device to associate with the secure wireless network 142).

Regarding claim 13: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 9.
 Bryksa further discloses wherein the transmitting of the network access credentials includes transmitting from the client device a request to reconnect to the communications network from which the client device had been disassociated by said disassociating the client device from the network (Bryksa: ¶0110 if the user of a client device 130 that is disconnected from the secure wireless network at this step needs to regain secure access to the hotspot, they must switch their client device 130 to associate with the SSID of the hotspot's open wireless network 140 and perform the login process at the login portal 125 over the open wireless network 140 [...] and may involve the determination of a new user-specific access credential or may involve re-activating (i.e., storing as a valid access credential in the credential database 123) the same user-specific access credential that was previously associated with the user).

Regarding claim 14: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 9.
 Bryksa further discloses wherein the disassociating the client device from the network includes disconnecting the client device from the segregated part of the communications network (Bryksa: ¶0106 at step 708, the login portal 125 sends command(s) to one or more of the APs 132 at the hotspot to disconnect the client device(s) 130 associated with the expired access credential 302 from the secure wireless network 142).

Regarding claim 15: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 13.
 Bryksa further discloses in which said request to reconnect is made to the apparatus having the same service set identification (SSID) as the apparatus from which the client device had been dissociated by said disassociating the client device from the network (Bryksa: ¶0110 if the user of a client device 130 that is disconnected from the secure wireless network at this step needs to regain secure access to the hotspot, they must switch their client device 130 to associate with the SSID of the hotspot's open wireless network 140 and perform the login process at the login portal 125 over the open wireless network 140).

Regarding claim 16: Bryksa in view of Hoggan discloses a network communications apparatus according to claim 11.
 Bryksa further discloses in which the client device is arranged to receive the replacement network access credentials which include a username and/or a password and/or network access permissions/restrictions for accessing the communications network (Bryksa: ¶0054 the login portal 125 then generates a user-specific access credential that is passed to the RADIUS server 122 for storage as a valid access credential in the credential database 123 [...] the user-specific access credential is a unique username/password combination that is personalized for the specific guest identified by the login process).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/Examiner, Art Unit 2439